DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7-9, 11, 12, 14-17, and 20-22 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Nonoyama (US 2018/0225073).

Regarding Claim 1, Nonoyama teaches an image forming device (Paragraph 17) comprising:
an image forming job performer (Paragraph 20, wherein there is a print execution unit to print);
a wireless personal area network (WPAN) module (Paragraph 24, wherein there is a NFC I/F) to detect a connection state between the image forming device and an external device using a WPAN (Paragraph 27, wherein the WFD flag state is determined); 
a wireless local area network (WLAN) module (Paragraph 21, wherein there is a Wi-Fi I/F for connection through WFD) to:
detect the connection state between the image forming device and the external device using the WPAN from the WPAN module, based on the connection state between the image forming device and the external device using the WPAN being detected, switch from a disabled state to an enabled state (Paragraphs 27 and 63, wherein it is detected if the NFC connection has been performed and then will change the state of the WFD flag from off to on), and
based on the connection state between the image forming device and the external device using the WPAN not being detected, maintain the disabled state (Paragraphs 81-83, wherein the WFD flag remains in a disabled state unless instructed otherwise); and


Regarding Claim 4, Nonoyama further teaches wherein the WPAN module is to change a state value of a connection detection pin indicating the connection state of the external device based on the connection state of the external device (Paragraph 27 and 63, wherein there is an indication flag to indicate if WFD is enabled, which is the connection detection pin as the pin is defined as anything indicating a connection state according to applicant’s disclosure).

Regarding Claim 7, Nonoyama further teaches wherein the controller is to detect the connection state of the external device using the WPAN from the WPAN module (Paragraph 50, wherein it is detected if the NFC connection has been performed and broadcast message is sent), and
wherein the WLAN module is to determine an operating state of the WLAN module based on the connection state detected by the controller (Paragraphs 27 and 63, wherein it is detected if the NFC connection has been performed and then will change the state of the WFD flag from off to on).

Regarding Claim 8, Nonoyama further teaches wherein the WLAN module is to switch its operating state from the disabled state to the enabled state in accordance with the connection state of the external device using the WPAN (Paragraphs 27 and 63, 

Regarding Claim 9, Nonoyama further teaches wherein the WPAN module is to change a state value of a connection detection pin indicating the connection state of the external device, based on the connection state of the external device (Paragraph 27 and 63, wherein there is an indication flag to indicate if WFD is enabled, which is the connection detection pin as the pin is defined as anything indicating a connection state according to applicant’s disclosure.), and 
wherein the controller is to detect the connection state of the external device based on a state value of an input/output pin connected to the connection detection pin of the WPAN module (Paragraphs 63-68, wherein there is an indication flag to indicate if WFD is enabled, which is the connection detection pin as the pin is defined as anything indicating a connection state according to applicant’s disclosure. Furthermore, there is a probe request to determine the status of the device).

Regarding Claim 11, Nonoyama further teaches wherein the controller is to detect the connection state of the external device using the WPAN from the WPAN module through a communication interface with the WPAN module (Paragraphs 62-68, wherein the NFC connection is used to establish the WFD connection).

Regarding Claim 12, Nonoyama further teaches wherein the WPAN module is to perform wireless communication using the WPAN to transmit or receive connection 

Regarding Claim 14, Nonoyama does not teach wherein, based on the WPAN module including a near field communication (NFC) module and the WLAN module including a WFD module, a WFD function of the WLAN module is switched from the disabled state to the enabled state in accordance with a connection of the external device using an NFC function, and the WPAN module performs the NFC function to transmit or receive connection information for the WFD function (Paragraphs 27 and 63, wherein it is detected if the NFC connection has been performed and then will change the state of the WFD flag from off to on).

Regarding Claim 15, Nonoyama teaches a method of controlling an image forming device (Paragraph 5), the method comprising:
detecting a connection state between the image forming device and an external device using a wireless personal area network (WPAN) (Paragraphs 27 and 63, wherein it is detected if the NFC connection has been performed and then will change the state of the WFD flag from off to on);
based on the connection state between the image forming device and the external device using the WPAN being detected, switching a wireless local area network 
based on the connection state between the image forming device and the external device using the WPAN not being detected, maintaining the WLAN module in the disabled state (Paragraphs 81-83, wherein the WFD flag remains in a disabled state unless instructed otherwise);
receiving a request from the external device through the WLAN module (Paragraph 47, wherein the proper communication is performed accordingly); and
performing an image forming job based on the received request (Paragraph 47, wherein the proper communication is performed accordingly, which can be printing).

Regarding Claim 16, the limitations are similar to those treated in and are met by the references as discussed in claim 15 above.

Regarding Claim 17, the limitations are similar to those treated in and are met by the references as discussed in claim 4 above.

Regarding Claim 20, the limitations are similar to those treated in and are met by the references as discussed in claim 7 above.

Regarding Claim 21, the limitations are similar to those treated in and are met by the references as discussed in claim 9 above.

Regarding Claim 22, the limitations are similar to those treated in and are met by the references as discussed in claim 11 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 6, 10, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonoyama (US 2018/0225073) in view of Hill (US 2016/0371032).

Regarding Claim 5, Nonoyama does not teach wherein the WLAN module is to determine an operating state of the WLAN module based on a state value of an input/output pin connected to the connection detection pin of the WPAN module.
Hill does teach wherein the WLAN module is to determine an operating state of the WLAN module based on a state value of an input/output pin connected to the connection detection pin of the WPAN module (Paragraphs 175 and 176, wherein there are indication of the status of all the modules).
Nonoyama and Hill are combinable because they both deal with wireless printing.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Nonoyama with the 

Regarding Claim 6, Nonoyama does not teach wherein the connection detection pin indicating the connection state of the external device and the input/output pin are connected to each other by a connection circuit comprising a pull-up circuit or a pull-down circuit.
Hill does teach wherein the connection detection pin indicating the connection state of the external device and the input/output pin are connected to each other by a connection circuit comprising a pull-up circuit or a pull-down circuit (Paragraphs 175 and 176, wherein there are indication of the status of all the modules through a circuit).
Nonoyama and Hill are combinable because they both deal with wireless printing.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Nonoyama with the teachings of Hill for the purpose of improving the functionality of the media devices (Hill: Paragraph 175).

Regarding Claim 10, Nonoyama does not teach wherein the connection detection pin of the WPAN module indicating the connection state of the external device and the input/output pin of the controller are connected to each other by a connection circuit comprising a pull-up circuit or a pull-down circuit.
Hill does teach wherein the connection detection pin of the WPAN module indicating the connection state of the external device and the input/output pin of the 
Nonoyama and Hill are combinable because they both deal with wireless printing.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Nonoyama with the teachings of Hill for the purpose of improving the functionality of the media devices (Hill: Paragraph 175).

Regarding Claim 18, the limitations are similar to those treated in and are met by the references as discussed in claim 5 above.

Regarding Claim 19, the limitations are similar to those treated in and are met by the references as discussed in claim 6 above.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonoyama (US 2018/0225073) in view of Jeon (US 20160330182).

Regarding Claim 13, Nonoyama further teaches wherein, the WLAN module including a wireless fidelity (Wi-Fi) direct (WFD) module, a WFD function of the WLAN module is switched from the disabled state to the enabled state in accordance with a connection state of the external device using a Bluetooth function, and the WPAN module performs the Bluetooth function to transmit connection information for the WFD 
Jeon does teach wherein, based on the WPAN module including a Bluetooth module and the WLAN module including a wireless fidelity (Wi-Fi) direct (WFD) module, a WFD function of the WLAN module is switched from the disabled state to the enabled state in accordance with a connection state of the external device using a Bluetooth function, and the WPAN module performs the Bluetooth function to transmit connection information for the WFD function (Paragraphs 59-64, wherein the information is obtained through the connections to be able to establish the WLAN connection. The other connection can be Bluetooth. NFC can replace Bluetooth according to paragraph 232).
Nonoyama and Jeon are combinable because they both deal with wireless communication between devices.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Nonoyama with the teachings of Jeon for the purpose of establishing a more secure connection between the devices (Jeon: Paragraph 4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433. The examiner can normally be reached M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699